Citation Nr: 0724252	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  97-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mr. Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1981 to March 1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 1997 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In September 2005, the 
Board issued a decision also denying the claim, and the 
veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In March 2006, during the pendency of the 
appeal to the Court, his attorney and VA's Office of General 
Counsel - representing the Secretary, filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case for further development and readjudication.  
The Court granted the joint motion in a March 2006 order and 
returned the case to the Board for compliance with the 
directives specified.

In August 2006, to comply with the Court's order, the Board 
remanded this case to the Appeals Management Center (AMC).  
The AMC completed the additional development as directed, 
continued to deny the claim, and returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran did not serve in combat.

3.  The medical evidence of record does not show an acquired 
psychiatric disorder, including PTSD, was caused or made 
chronically worse by his military service.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by service and a psychosis may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  Although the veteran filed his claim prior to the 
enactment of the VCAA, his claim is still pending, so the 
VCAA is applicable to his claim.  See 66 Fed. Reg. 45,629 
(August 29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 
19, 2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified the burden 
shifts to VA to show the error was harmless.  See also 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In this case, a June 2001 RO letter apprised the veteran of 
the type of evidence needed to support his claim that was not 
on record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected he 
would provide.  The letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language 
asking that he submit any relevant evidence in his 
possession.

In a precedent opinion, VA's General Counsel addressed the 
issue of this additional element of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VA O.G.C. Prec. Op. No. 1-04 
(Feb. 24, 2004).  The language in Pelegrini I concerning this 
additional element is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his possession pertaining to the 
claim.  Id.  The General Counsel's opinion held this language 
was obiter dictum (that is, it was not the issue specifically 
before the Court and was not necessary to the Court's 
decision) and, therefore, not binding on VA.  See VA O.G.C. 
Prec. Op. No. 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. at 130 (Ivers, J., dissenting).  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
claim, a more generalized request in many cases would be 
superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  See 38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence pertaining to his claim.  The 
letter requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence, including specifically tailored to a PTSD claim.  
So a more generalized request with the precise language 
outlined in § 3.159(b)(1) would be redundant.  The absence of 
such a request is unlikely to have prejudiced him, and thus, 
the Board finds this to be harmless error.  VA O.G.C. Prec. 
Op. No. 1-04 (Feb. 24, 2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that, in order to show that a VA 
notice error did not affect the essential fairness of the 
adjudication, i.e., was harmless, "VA must persuade the 
reviewing court that the purpose of the notice was not 
frustrated, e.g., by demonstrating:  (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law."  Here, another factor 
that further supports finding no prejudice in the provision 
of VCAA notice is that the veteran is represented by an 
attorney, and there have been no assertions, including in the 
joint motion, that the veteran is unaware of the evidence 
needed to support his claim or of the assistance available to 
him in obtaining supporting evidence.  

The Dingess/Hartman decision was decided while the veteran's 
appeal was pending at the Court, so naturally the VCAA letter 
provided did not include information on how downstream 
disability ratings or effective dates are determined.  See, 
too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  But this 
is inconsequential, and therefore at most harmless error, 
because the Board is denying his underlying claim for service 
connection for an acquired psychiatric disorder - inclusive 
of PTSD, so the downstream disability rating and effective 
date elements of this claim are moot.  See Dingess and 
Dunlap, supra.

A couple of other points are worth mentioning.  As already 
indicated, the VCAA did not exist when the RO initially 
adjudicated the claim in January 1997.  So it was both a 
legal and practical impossibility to provide VCAA notice 
prior to that initial adjudication.  And in these situations, 
the Court has clarified that VA need only ensure the veteran 
receives or has since received content-complying VCAA notice 
such that he is not prejudiced.  See Pelegrini II, 18 Vet. 
App. at 120.  And for the reasons discussed, this already has 
occurred.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, the treatment records of the 
private facilities and private care providers he identified, 
and the records of the Social Security Administration (SSA) 
concerning its partial grant of benefits to him.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, as even he acknowledged in his 
May 2007 response to the December 2006 SSOC; there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
him.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to him.  Thus, again, any error in the provision 
of his VCAA notice is harmless and does not prohibit 
consideration of his claim on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss in detail each and every 
piece of evidence submitted by the appellant or obtained on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Governing Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Further, certain chronic conditions, per se, including 
psychoses, will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the veteran engaged in combat and the claimed stressor is 
combat related, his lay testimony alone generally is 
sufficient to establish the occurrence of the claimed in-
service stressor.  However, if he did not engage in combat, 
there must be corroborative evidence of his claimed in-
service stressors.  See Fossie v. West, 12 Vet. App. 1, 6 
(1968); 38 C.F.R. § 3.304(f).  His testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

When there is a current diagnosis of PTSD, absent evidence to 
the contrary, the sufficiency of the claimed in-service 
stressor is presumed.  Cohen, 10 Vet. App. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is still required.  38 C.F.R. § 
3.304(f).  And credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  But corroboration does not 
require "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

The finding as to whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  And in both Pentecost and Suozzi, it was 
held that specific evidence that a veteran was actually with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 
310-11, the Court determined that evidence that the veteran's 
company received heavy casualties during an attack consisting 
of copies of radio logs of that incident, was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, Pentecost, 16 
Vet. App. at 128-29 held that the Board had interpreted the 
corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks.  The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

Analysis

The Board finds the veteran's testimony concerning his 
alleged stressors is not credible and that the preponderance 
of the evidence is also otherwise against his claim.

A VA PTSD examination was scheduled in August 2002.  The 
report of the examination indicates the veteran's claims file 
was available and reviewed by the examiner.  The diagnosis 
was psychosis, not otherwise specified (NOS), in partial 
remission while on his then current medication.

The report of a September 2003 VA examination for hepatitis C 
indicates the examiner noted a diagnosis of PTSD.  There is 
no explanation in the report for this diagnosis.



In the prior September 2005 decision, the Board denied the 
veteran's claim for an acquired psychiatric disorder (other 
than PTSD), in part, because an acquired psychiatric disorder 
was not initially diagnosed until 1996, long after his 
military service had ended.  And even acknowledging the 
diagnosis, there also was no medical evidence suggesting any 
of the diagnoses were related to his military service or 
events that occurred coincident with it.  With regards to 
PTSD, the Board denied this component of the claim because 
the more probative evidence showed he did not have a current 
diagnosis of this condition.  Furthermore, there was no 
evidence linking this diagnosis - even accepting it, to the 
sole corroborated event in service (the drowning of a 
sailor).

Despite a fairly lengthy discussion in the September 2005 
decision, the joint motion argued the Board did not provide 
adequate reasons or bases for not finding a current diagnosis 
of PTSD and rejecting the diagnosis of PTSD made by the 
September 2003 VA examiner (who evaluated the veteran for 
hepatitis C), as well as the other notations of PTSD in the 
claims file.  So to comply with the Court's order granting 
the joint motion to vacate the Board's prior decision on 
these grounds, after receiving the file back from the Court 
the Board remanded the case to the RO (via the AMC) in August 
2006 so the examiners in question could clarify their 
respective opinions as to whether this case has merit.

In a November 2006 addendum to the August 2002 PTSD 
examination report, the examiner who conducted that 
evaluation noted the medical records related to the veteran's 
acquired mental disorder contained in the SSA file were 
compiled more than four years prior to that 2002 VA 
examination.  Then this examiner reiterated the diagnosis of 
psychosis, NOS, rendered in 2002 is still valid.



A separate November 2006 addendum to the September 2003 VA 
liver examination (for hepatitis C) reflects that the 
examiner who conducted that evaluation specifically noted:

I am withdrawing my diagnosis of "[PTSD] and 
schizophrenia" . . . .  If I recall correctly, this 
diagnosis of PTSD was most likely based on patient's 
statement in response to my questions.  Since this 
diagnosis was not based on objective examination 
findings and since the opinion of a psychiatric 
consultant has been obtained, the statement of such a 
diagnosis on my part should not be considered to be 
definitive.  The opinion of the psychiatrist should 
override my statements on psychiatric issues made 
during a medical history survey.  Please delete this 
diagnosis from my report referred to above.

In light of these clarifications from the VA examiners 
involved, the Board will next consider the other evidence of 
record to determine if there is in fact a diagnosis of PTSD 
related to the veteran's military service.

The January 1998 findings of a SSA Administrative Law Judge 
(ALJ) indicate, among other things that, according to the 
record, the veteran had attended outpatient psychotherapy 
sessions at Fresno County Mental Health Services since August 
1996 after being diagnosed with PTSD.  The ALJ did not, 
however, specify or elaborate on the specific medical report 
relied on for that finding.  Nor did he indicate the PTSD 
diagnosis was predicated on an incident 
(much less an objectively confirmed incident) that had 
occurred coincident with the veteran's military service.  He 
did note that it was relevant the veteran did not seek mental 
health therapy until his application for benefits was 
initially denied and he had an appointed attorney.  The ALJ's 
January 1998 decision was only partially favorable to the 
veteran, and he appealed.  The July 2001 findings of another 
ALJ who heard the veteran's appeal incorporated the findings 
of January 1998 and made no additional findings pertaining to 
the PTSD.  But the related medical reports are most 
illuminating and provide further insight into the basis of 
the PTSD diagnosis.

As reflected in the January 1998 ALJ findings, an August 1996 
report of Fresno does in fact show an Axis I diagnoses of 
PTSD, cocaine abuse, and alcohol abuse, the latter two in 
early full remission.  The stressors reported by the veteran 
on which that diagnosis was based, however, are all non-
military events!  The examiner's report indicates the veteran 
said he saw his brother killed in 1981, saw other friends 
killed, and then he was kidnapped.  After reportedly injuring 
his girlfriend's child, which he said was a sign he was 
acting out his anger, he moved to Buffalo, NY, where he saw 
yet another friend killed there.  He told the examiner that, 
taking inventory of his life, he had hurt children and had 
impulses to hurt his mom.  He moved into a house in 1983, 
then his partner was shot and died in his arms.  The report 
also states he admitted he was raped at age 12 and was 
kidnapped by dope friends and held at gunpoint for three to 
four hours.

The report does not contain any mention of asserted stressors 
by the veteran that involve his service in the military.  
Thus, his Fresno treatment records make it abundantly clear, 
and the Board so finds, that his documented PTSD diagnosis 
was entirely unrelated to his military service.  He was 
admitted to Fresno again in September 1996.  One entry shows 
a diagnosis of PTSD, by history, and again at discharge, but 
there again was no mention whatsoever of the diagnosis having 
any relationship his military service - as opposed to the 
several other unrelated factors already discussed coincident 
with his life as a civilian.

A September 1996 note shows the veteran reported that all of 
his friends had been murdered and, on the prior Tuesday, that 
his 16-year-old stepson tried to kill him with a knife.  The 
examiner noted that some of the details given by the veteran 
conflicted with those provided during an earlier visit, 
suggesting he may be seeking SSI disability.  The examiner's 
last entry is, "very engaging-tells a good story, but let's 
make sure the facts are really facts."  A separate note by 
the same examiner clarifies it was the stepson incident that 
set the veteran off, and he had a history of lots of violence 
- the murder of friends and strangers in his presence.  
This particular note contains an entry that the veteran was 
discharged from the Navy with mental problems after 11 
months, but no other information related to his military 
service is listed.

The November 1996 report of another Fresno admission shows a 
discharge diagnosis of major depressive disorder with 
psychotic features.  PTSD is not listed among the diagnoses.

In sum, the Board finds that, to the extent these records 
show a diagnosis of PTSD, they also repeatedly indicate this 
diagnosis bears no relationship to any stressor the veteran 
may have experienced while in the military.  And the evidence 
of record is no more favorable to him as concerns his 
military service.

The veteran's service personnel records show he served aboard 
the USS Fresno from November 1981 to March 1982.  They also 
reveal he was not recommended for reenlistment due to 
substandard performance and inability to adapt to military 
service.  His service medical records are unremarkable for 
complaints, findings or treatment of psychiatric conditions, 
including PTSD or psychoses, and no psychiatric defects were 
complained of or noted on the examination in March 1982 for 
separation from service.  He was deemed physically fit for 
discharge.

The major depressive disorder with psychotic features was 
first diagnosed at Fresno in 1996, long after conclusion of 
the one-year presumptive period following the veteran's 
discharge from military service for the initial manifestation 
of a psychosis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  And no VA or private doctor or counselor 
has otherwise attributed the veteran's psychosis, even once 
diagnosed, to any event or occurrence of his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



There is no disputing the veteran did not engage in combat; 
he did not serve during a period of war and has not alleged 
to have been involved in any incident during his military 
service that might have constituted the type of conflict or 
engagement against enemy forces that would otherwise meet 
this definition.  38 U.S.C.A. § 1154(b) and the implementing 
regulation 38 C.F.R. § 3.304 (subparts (d) and (f)) require 
he have actually participated in combat with the enemy, 
meaning participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).  Thus, his claimed stressors must 
be independently confirmed.  He asserts two principal 
stressors.  For one, he claims that he was thrown overboard 
by a wave, around December 1981, while stationed on the USS 
Fresno, and he says he was never the same again.  And as for 
his other stressor, he asserts that he watched another sailor 
drown when he panicked and was unable to pull him from the 
water during a rescue mission.  The drowning reportedly 
occurred around February 1982 when his ship was lending 
assistance to the USS Tripoli.

The RO requested the U. S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the Center for Unit Records 
Research (CURR)) to research available records for any 
information related to those two claimed incidents.  
The November 2001 RO request specifically asked that the Ship 
Logs of the Tripoli and Fresno be searched.  In a May 2002 
letter about the activities of the USS Tripoli, JSRRC 
responded that, on January 16, 1982, while this vessel was 
in route to Diego Garcia, Seaman [redacted] fell 
overboard from an underway replenishment station and was lost 
at sea.  After an extensive sea and air search, the seaman's 
body was not located.  The JSRRC report reflects no 
information or indication that the USS Fresno assisted the 
USS Tripoli or was otherwise on the scene or in the general 
vicinity when Seaman [redacted] fell overboard.  Further, the 
JSRRC report contains no information or entries from the USS 
Fresno about the veteran having been washed overboard by a 
wave while he was stationed on this vessel.

The Board is quite mindful of the Court's adjurations that 
critical findings should not be based on the mere absence of 
evidence.  But in light of the fact that the falling or 
washing of any sailor overboard is in all likelihood a 
significant event for the vessel involved, especially when 
the sailor is lost and presumed dead, the Board would be 
remiss not to infer that - if it happened, the ship's logs 
would reflect it.  The same would apply to a vessel which 
assisted another vessel in the search for a missing crewman.  
Another salient observation is that, while the veteran's 
service personnel records and his DD Form 214 show three 
months of sea service, they reflect no foreign service during 
his active duty.  A deployment or cruise of the USS Fresno to 
the Indian Ocean - or other foreign waters for that matter, 
may well have been considered foreign service and documented 
as such.  But primarily in light of the JSRRC report, the 
Board is constrained to find the incidents claimed by the 
veteran are not confirmed and, in fact, did not happen as he 
claimed.

Nonetheless, even if assumed for the sake of argument that 
these claimed incidents occurred, there still is no diagnosis 
of record linked to those claimed stressors.  See Cohen, 
supra.  That is to say, all of the diagnoses - particularly 
PTSD, have been attributed to other unrelated incidents that 
occurred both prior to and since the veteran's military 
service, as a civilian.  Also bear in mind that, while it is 
impermissible for the Board to determine he does not have 
PTSD when, as here, there is a diagnosis of this condition in 
the record, it is perfectly acceptable for the Board to 
question the underlying basis of this diagnosis because that 
is a factual (not medical) determination.  Cf. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

As far as the claim for military-related PTSD, the VA 
psychiatrist who examined the veteran in August 2002 
determined he does not have PTSD.  And a diagnosis of PTSD is 
a threshold minimum requirement for granting service 
connection, proof that he has the condition claimed (i.e., 
PTSD).  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See also 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  See, too, Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes.  As well, see Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion. See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  For the reasons 
discussed above, the August 2002 VA psychiatrist's assessment 
ruling out PTSD is more persuasive than the assessments of 
private clinicians, as the VA examiner reviewed the claims 
file as part of the examination.  Further, the diagnosis of 
PTSD by the private clinicians of record did so based on the 
veteran's unverified reports of 
post-service, non-military stressors.  So, in actuality, they 
are not at all in conflict since even accepting the diagnosis 
does not, in turn, show it resulted from the veteran's 
military service.

Thus, the preponderance of the evidence is against the 
veteran's claim and, as such, there is no reasonable doubt to 
resolve in his favor.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); see also 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for an acquired psychiatric 
disorder, including PTSD, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


